FILED
                            NOT FOR PUBLICATION
                                                                            AUG 21 2015
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


LVDG SERIES 114 ESTABLISHED                      No. 13-17534
UNDER LVDG, LLC,
                                                 D.C. No. 2:13-cv-01775-JCM-
              Plaintiff - Appellant,             NJK

 v.
                                                 MEMORANDUM*
ANN M. WRIGHT; et al.,

              Defendants - Appellees.


                    Appeal from the United States District Court
                             for the District of Nevada
                     James C. Mahan, District Judge, Presiding

                            Submitted August 10, 2015**
                              San Francisco, California

Before: REINHARDT, TASHIMA, and CALLAHAN, Circuit Judges.

      Appellant LVDG Series 114 appeals the dismissal of its suit to quiet title on

a property located at 3232 La Mancha Way in Henderson, Nevada. Because the

parties are familiar with the facts and procedural history, we do not restate them

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
except as necessary to explain our decision. We have jurisdiction under 28 U.S.C.

§ 1291, and we reverse and remand for further proceedings.

      The district court dismissed LVDG Series 114’s suit based on its

determination that a homeowner’s association (“HOA”) foreclosure based on a

super-priority lien under Nevada law does not extinguish a first security deed of

trust. However, the Nevada Supreme Court has since held in SFR Investments

Pool 1, LLC v. U.S. Bank, N.A., 334 P.3d 408 (Nev. 2014), that an HOA has a true

super-priority lien on a property for nine months of unpaid assessments, and

foreclosure on this lien extinguishes all other interests in that property.

Accordingly, the district court’s dismissal, to the extent it was based on a contrary

interpretation of the Nevada HOA super-priority statutory scheme, was erroneous.

See, e.g., Olympic Sports Prods., Inc. v. Universal Athletic Sales Co.,760 F.2d 910,

913 (9th Cir. 1985) (federal courts “are bound to follow the decisions of a state’s

highest court in interpreting that state’s law”) (citation omitted).

      We accordingly REVERSE the district court’s dismissal and REMAND for

further proceedings. This remand is without prejudice to any constitutional

arguments the parties may make below, which the district court may address in the

first instance. We note that the State of Nevada or the Federal Housing Finance




                                            2
Agency may wish to intervene in the proceedings below, in light of the possible

constitutional issues that the district court may address on remand.

      REVERSED AND REMANDED.




                                          3